Name: Commission Regulation (EC) No 15/94 of 5 January 1994 fixing the aid for cotton
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 4/14 Official Journal of the European Communities 6. 1 . 94 COMMISSION REGULATION (EC) No 15/94 of 5 January 1994 fixing the aid for cotton Whereas it follows from applying the rules and other provisions contained in Regulation (EEC) No 2419/93 to the information at present available to the Commission that the amount of the aid at present in force should be altered as shown in Article 1 to this Regulation, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Act of Accession of Greece, and in particular paragraphs 3 and 10 of Protocol 4 thereto, as amended by the Act of Accession of Spain and Portugal, and in particular Protocol 14 annexed thereto, and Commission Regulation (EEC) No 4006/87 ('), Having regard to Council Regulation (EEC) No 2169/81 of 27 July 1981 laying down the general rules for the system of aid for cotton (2), as last amended by Regulation (EEC) No 1 554/93 (3), and in particular Article 5 ( 1 ) thereof, Whereas the amount of the additional aid referred to in Article 5 ( 1 ) of Regulation (EEC) No 2169/81 was fixed by Commission Regulation (EEC) No 2419/93 (4), as last amended by Regulation (EC) No 3644/93 Q ; HAS ADOPTED THIS REGULATION : Article 1 The aid for unginned cotton provided for in Article 5 of Regulation (EEC) No 2169/81 shall be ECU 59,569 per 100 kilograms. Article 2 This Regulation shall enter into force on 6 January 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 January 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 377, 31 . 12. 1987, p. 49 . (2) OJ No L 211 , 31 . 7. 1981 , p. 2. O OJ No L 154, 25. 6 . 1993, p . 23. ( «) OJ No L 222, 1 . 9. 1993, p . 35. O OJ No L 333, 31 . 12. 1993, p. 21 .